 

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF TEXAS

 

Motion and Order for Admission Pro Hac Vice

 

 

 

 

 

- “Division: °... | Houston

4:19-cv-2945

 

Canal Indemnity Company

 

 

 

 

Chevron U.S.A., Inc.

United Stated Courts

 

 

Telephone: 601-960-8600/Email:

Spencer.Ritchie@formanwatkins.com
Licensed: Mississippi, Bar No. 103636

SeutherrBistritt of Texas
FILED
Spencer Mark Ritchie
Forman Watkins & Krutz LLP SEP 3 0 2019
210 East Capitol Street, Suite 2200
Jackson, MS 39201-2375 David J. Bradley, Clbrk of Court

 

 

 

Name of party applicant seeks to
appear for: Chevron U.S.A., Inc.

 

 

 

Has applicant been sanctioned by any bar association or court? Yes

On a separate sheet for each sanction, please supply the full particulars.

No

 

 

 

ssrahala [SZ

 

 

a oe

 

 

 

 

 

 

 

 

 

Dated:

The state bar reports that the applicant’s status is: ache
? ¢
Dated: q | 3014 Clerk’s signature a Ly,
Order . , . .
This lawyer is admitted pro hac vice.

 

 

United States District Judge
